      Case 2:19-cr-00058-LGW-BWC Document 22 Filed 03/03/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                   BRUNSWICK DIVISION

UNITED STATES OF AMERICA,                        *
                                                 *       CASE NO.: CR 219-58
v.                                               *
                                                 *
DERRICK MORRIS,                                  *
     Defendant                                   *




 WITHDRAWAL OF DEFENDANT’S MOTION TO PRESERVE EVIDENCE FOR

          INDEPENDENT LAB ANALYSIS AND MEMORANDUM OF LAW



        COMES NOW, the Defendant, DERRICK MORRIS, in the above-styled case, by and

through his counsel, and withdraws his previously filed motion. All discovery issues have been resolved.


        This the 3rd day of March, 2020.




                                                        /s/ J. Wrix McIlvaine
                                                        James Wrixam McIlvaine
                                                        Attorney for Morris
                                                        State Bar No.: 436879


        WILLIAMS LITIGATION GROUP
        1709 Reynolds Street
        Brunswick, Georgia 31520
        (912) 208-3721
